 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchuckman Press, Inc.andNewYorkPrintingPressmen and OffsetWorkersUnionNo. 51,InternationalPrintingPressmenandAssistantsUnion ofNorthAmerica,AFL-CIOSchuckman Press, Inc.andNewYorkPrintingPressmen and OffsetWorkersUnionNo. 51,InternationalPrintingPressmenandAssistantsUnion of North America,AFL-CIO; New YorkPress Assistants'and OffsetWorkers Union No.23, International Printing Pressmen and AssistantsUnion of North America,AFL-CIO; New YorkTypographicalUnionNo.6,InternationalTypographicalUnion,AFL-CIO;New YorkPapercuttersandBookbindersUnionNo. 119,InternationalBrotherhoodofBookbinders,AFL-CIO,Joint-Petitioners.Cases 2-CA-11415,and 2-RC-14716February 16, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn September 23, 1968,theNationalLaborRelations Board issued its Decision and Order' intheabove-entitledproceeding,adoptingwith onemodification,thefindings,conclusions,andrecommendations of the Trial Examiner.In thatDecision,the Board found that Respondent violatedSection8(a)(1)and (5) of the National LaborRelationsAct,asamended,andenteredabargaining order in favor of the Union.On June 16, 1969, the SupremeCourt of theUnited States issued its opinion inN.L R B. v.Gissel Packing Company,395U.S. 575, affirminggenerally the Board'suse of authorization cards indeterminingaunion'smajority status and theBoard'spower to issue a bargaining order basedupon such showing where the Employer'sunfairlabor practices had a tendency to undermine theUnion'smajority and impede the election process.In view of the Supreme Court decision,the Board,acting on its own motion,decided to reexamine theDecision and Order herein.Accordingly,onAugust7,1969,theBoardnotified all the parties that it was reconsidering theSection 8(a)(5) finding and the bargaining order1172 NLRB No 256issued in these cases and advised the parties thattheycould submit statements of position withrespect to such issues.Thereafter,Respondent andtheGeneralCounsel filed timely statements ofposition.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand, as set forth below,shall reaffirm its originalfinding that Respondent violated Section 8(a)(5) and,(1) of theAct byrefusing to recognize the Union asmajorityrepresentativeof the employees, andfurther finds that a bargaining order is necessary toeffectuate the policies of the Act in this case.However,inadopting this remedy, we find itunnecessary to rely on the Trial Examiner's findingthat Respondent lacked a good-faith doubt as to theUnion's majority status.As found in our original Decision and OrderRespondent'sunlawfulconduct,which includedthreatstotheemployees,interrogation,andpromisesofbenefits,allofwhichoccurredsubsequent to the demand for recognition and thefiling of the election petition,has undermined theUnion'smajority status.By engaging in suchconduct and refusing to bargain with the majorityrepresentativeof its employees,theRespondentviolatedSection8(a)(5).InGisselPackingCompany, supra,the Supreme Court held that abargaining order is appropriate where an employercommits unfair labor practices that tend to make afair election an unlikely possibility.We are of theopinion thatRespondent'sunfair labor practicesmade an election a less reliable indication of theemployees free choice than the cards by which theydesignated the Union to represent them.Therefore,a bargaining order is warranted.Accordingly, weshall reaffirm the unfair labor practice findings andtheremedyprovided therefor in the originalDecision and Order herein.ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of September, 23, 1968, inthis proceeding.